


RESTATED CONSULTING AGREEMENT
THIS RESTATED CONSULTING AGREEMENT (the “Agreement”) is made and entered into as
of June 18, 2015 by and among The New Home Company Inc. (the “Company”),
Mendocino Group, Inc. (“Consultant”) and solely with respect to Sections 1,
3(b), 4, 6(c), 7 - 12, 14, 15 and 17 hereof, Joseph Davis (“Davis”).
RECITALS
A.    Davis currently serves as Chief Investment Officer of the Company pursuant
to that certain employment agreement with the Company, dated January 30, 2014
(the “Employment Agreement”).
B.    Davis desires to retire, and the Company and Davis mutually desire to
transition Davis’ role with the Company from that of Chief Investment Officer of
the Company to that of a non-employee consultant to the Company, effective as of
June 26, 2015 (the “Transition Date”).
C.    Davis and the Company mutually desire that, effective as of the Transition
Date, (i) the Employment Agreement will terminate, this Agreement will supersede
and replace the Employment Agreement in its entirety, except in each case with
respect to Sections 5, 6, 7, 8 and 17 of the Employment Agreement, which shall
survive the termination of the Employment Agreement and shall continue in effect
and (ii) Davis will cease to be an employee of the Company and will thereupon
become an independent contractor of the Company performing consulting services.
D.    Consultant desires to perform such services on the terms and conditions
set forth herein.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual agreements set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Company and Consultant hereby agree as follows:
1.Resignation; Accrued Compensation. Davis hereby (a) resigns from his position
as Chief Investment Officer of the Company and from all other offices held with
the Company and/or its affiliates, and (b) terminates his employment with all
such entities, in each case, effective as of the Transition Date. The Company
and Davis acknowledge and agree that the termination of Davis’ employment as of
the Transition Date shall constitute a termination of employment by Davis
“without Good Reason” pursuant to Section 4 of the Employment Agreement and
that, without limiting any other provision, Davis shall not be entitled to
receive any payments, benefits or accelerated vesting pursuant to Section 4(c)
of the Employment Agreement. As of the Transition Date, the Employment Agreement
shall terminate and shall be of no further force and effect, and neither the
Company nor Davis shall have any further obligations pursuant thereto; provided,
however, that Sections 5, 6, 7, 8 and 17 of the Employment Agreement shall
survive the termination of the Employment Agreement and shall continue in
effect. Upon the Transition Date, the Company shall pay to Davis the sum of (i)
all accrued but unpaid salary through the Transition Date, (ii) all accrued, but
unused vacation and other paid-time-off (if any) and (iii) all reasonable
business expenses reimbursable in accordance with Section 3(d)(v) of the
Employment Agreement (to the extent such expenses are submitted prior to the
Transition Date), in each case subject to any applicable withholding.
2.Term. The term of this Agreement shall be for a period commencing as of the
Transition Date and ending on the first anniversary thereof (the “Initial
Termination Date”) and shall include



-1-












LA\4122070.3

--------------------------------------------------------------------------------




any extensions from the Initial Termination Date pursuant to the following
sentences of this Section 2 (collectively, the “Consulting Period”). If not
previously terminated, the Consulting Period may be extended for one additional
year on the Initial Termination Date and on each subsequent anniversary of the
Initial Termination Date, in each case, if mutually consented to by the parties.
Notwithstanding the foregoing, either party hereto may terminate the Consulting
Period and Consultant’s services hereunder at any time, for any reason or no
reason.
3.Services.
(a)    During the Consulting Period, Consultant shall provide consulting
services with regard to the business and operations of the Company, its
subsidiaries and its affiliates as requested by the Company’s Chief Executive
Officer, and may include all or some of the services set forth on Exhibit A
attached hereto (collectively, the “Services”).
(b)    Consultant shall devote such time as is necessary for the proper
performance of the Services, but is expected to devote approximately, but no
more than, 40 hours per month during the Consulting Period.
4.Compensation for Services. Subject to and conditioned upon Consultant’s
execution and delivery to the Company of an effective release of claims in
substantially the form attached hereto as Exhibit B (the “Release”) within 21
days following the Transition Date and non-revocation of such Release during any
applicable revocation period:
(a)    During the Consulting Period, the Company shall pay Consultant a fee (the
“Consulting Fee”) of $10,000 per month. The monthly Consulting Fee shall be paid
to Consultant in arrears on each monthly anniversary of the Transition Date
during the Consulting Period (beginning on the first monthly anniversary of the
Transition Date). Notwithstanding the foregoing, in no event shall any portion
of the Consulting Fee be paid to Consultant prior to the expiration of any
revocation period applicable under the Release (and any amounts that would
otherwise be paid prior to such expiration shall instead be paid on the next
monthly payment date).
(b)    During the period commencing on the Transition Date and ending on the
earlier of (i) the termination of the Consulting Period, (ii) the 36-month
anniversary of the Transition Date and (iii) the date on which Consultant
becomes eligible for coverage under the group health plan of a subsequent
employer (of which eligibility Davis hereby agrees to give prompt notice to the
Company) (in any case, the “COBRA Period”), subject to Davis’ valid and timely
election to continue healthcare coverage under Section 4980B of the Internal
Revenue Code of 1986, as amended and the regulations thereunder and/or an
applicable state law of similar effect (e.g., Cal-COBRA), the Company shall
continue to provide Davis and Davis’ eligible dependents with coverage under its
group health plans, at the same levels and the same cost to Davis as would have
applied if Davis’ employment had not been terminated, based on Davis’ elections
in effect immediately prior to the Transition Date, provided, however, that if
(x) any plan pursuant to which such benefits are provided is not, or ceases
prior to the expiration of the period of continuation coverage to be, exempt
from the application of Section 409A (as defined below) under Treasury
Regulation Section 1.409A-1(a)(5), or (y) the Company is otherwise unable to
continue to cover Davis under its group health plans without incurring penalties
(including without limitation, pursuant to Section 2716 of the Public Health
Service Act or the Patient Protection and Affordable Care Act), then, in either
case, each remaining premium payment under this Section 4(b) shall thereafter be
paid to Davis in substantially equal monthly installments over the COBRA Period
(or the remaining portion thereof).



-2-












LA\4122070.3

--------------------------------------------------------------------------------




(c)    To the extent each Company restricted stock unit and Company stock option
granted to Davis prior to the Transition Date that remains outstanding as of the
Effective Date (each, a “Pre-Consulting Equity Award”) remains unvested as of
the Transition Date, such Pre-Consulting Equity Award shall, during the
Consulting Period, remain outstanding and, as applicable, continue to vest (and,
in the case of stock options, become exercisable) in accordance with its terms
starting on the Transition Date (based on Davis’ continued provision of Services
thereafter rather than continued employment).
5.Expenses. During the Consulting Period, the Company shall reimburse Consultant
for reasonable expenses in accordance with the Company’s substantiation and
reimbursement policies applicable to non-employee directors, as in effect from
time to time.
6.Termination of Consultancy. Either the Company or Consultant may terminate the
Consulting Period and Consultant’s Services hereunder at any time, for any
reason, upon written notice to the other party, subject to the following
requirements upon termination.
(a)Termination Without Cause. If the Company terminates the Consulting Period
and Consultant’s Services hereunder without Cause (as defined below), then,
subject to Consultant’s timely execution and non-revocation of a general release
of claims in a form prescribed by the Company (and notwithstanding anything in
Section 4 hereof to the contrary), (i) each Pre-Consulting Equity Award shall
vest in full (to the extent then-unvested) immediately prior to any such
termination and, if applicable, shall remain exercisable for three months
following the termination date (but in no event beyond the maximum term of the
applicable stock option), (ii) the Company shall pay Consultant the remaining
Consulting Fee that would have been payable for the remainder of the
then-applicable Consulting Period, in a single lump-sum payable on the 30th day
following the termination date and (iii) the continuation benefits contemplated
by Section 4(b) hereof shall continue in accordance with the provisions thereof
(with the Consulting Period ending on the expiration of the then-applicable
Consulting Period), provided, however, that the accelerated vesting and payment
continuation contemplated by this Section 6(a) shall not occur or begin, as
applicable, until any revocation period applicable under the Release has expired
and, if the consideration and revocation periods span two calendar years, all
such vesting and payments shall occur in the latter calendar year. For the
avoidance of doubt, upon a termination of the Consulting Period and Consultant’s
Services hereunder by the Company without Cause, any Pre-Consulting Equity Award
shall remain outstanding and eligible to vest during any Release consideration
and revocation period.
(b)Non-Extension of Consulting Agreement. If the Company terminates the
Consulting Period and Consultant’s Services hereunder upon expiration of the
Consulting Period on the Initial Termination Date, then each Pre-Consulting
Equity Award shall vest in full (to the extent then-unvested) on the Initial
Termination Date and, if applicable, shall remain exercisable for three months
following the termination date (but in no event beyond the maximum term of the
applicable stock option).
(c)Any Termination. If the Consulting Period and the Consultant’s Services
hereunder are terminated for any reason, (i) the Company shall pay to Consultant
any portion of the Consulting Fee that has been earned but unpaid through such
date of termination and (ii) upon a termination for any reason other than for
Cause, any outstanding Company stock options held by Davis shall remain
exercisable for three months following the termination date, but in no event
beyond the maximum term of such stock option. In addition, if the Consulting
Period and the Consultant’s Services hereunder are terminated for any reason not
described in Section 6(a) hereof, Consultant shall immediately forfeit (i) all
Consulting Fees payable with respect to periods of service following such
termination date, and (ii) subject to Section 6(b) hereof, any and all
then-unvested Company equity awards held by Davis.



-3-












LA\4122070.3

--------------------------------------------------------------------------------




(d)Return of Property. Upon the termination of the Consulting Period and
Consultant’s Services hereunder for any reason, Consultant agrees to return to
the Company all documents of the Company and its affiliates (and all copies
thereof) and all other Company or Company affiliate property that Consultant has
in its possession, custody or control. Such property includes, without
limitation: (i) any materials of any kind that Consultant knows contain or
embody any proprietary or confidential information of the Company or an
affiliate of the Company (and all reproductions thereof), (ii) computers
(including, but not limited to, laptop computers, desktop computers and similar
devices) and other portable electronic devices (including, but not limited to,
tablet computers), cellular phones/smartphones, credit cards, phone cards, entry
cards, identification badges and keys, and (iii) any correspondence, drawings,
manuals, letters, notes, notebooks, reports, programs, plans, proposals,
financial documents, or any other documents concerning the customers, business
plans, marketing strategies, products and/or processes of the Company or any of
its affiliates and any information received from the Company or any of its
affiliates regarding third parties.
(e)Exclusivity of Benefits. Except as expressly provided in this Agreement, the
Company shall have no further obligations to Consultant upon termination of the
Consulting Period and Consultant’s Services hereunder.
(f)Definition of “Cause”. For purposes of this Agreement, “Cause” shall have the
same meaning set forth in the Employment Agreement.
7.Confidentiality; Non-Solicitation; Non-Competition. The parties acknowledge
and agree that Davis previously made certain representations with respect to
confidential information and non-solicitation, each as set forth in Sections 5
and 6 of the Employment Agreement, and Davis hereby acknowledges and agrees that
such provisions shall remain in full force and effect in accordance with their
terms and that Davis shall be bound by their terms and conditions. In addition,
during the Consulting Period, neither Consultant nor Davis shall be engaged in
any other business activity which would interfere with the performance of duties
hereunder or be competitive with the business of the Company.  The foregoing
restrictions shall not be construed as preventing Consultant or Davis from
making passive investments in other businesses or enterprises; provided,
however, that such other investments will not require services on the part of
Consultant or Davis which would in any manner impair the performance of its or
his duties under this Agreement, and provided further that such other businesses
or enterprises are not engaged in any business competitive to the business of
the Company.
8.Cooperation. In addition to the Services (and without further compensation),
Davis agrees that, following the Transition Date, Davis will use commercially
reasonable efforts to cooperate with the Company, to the extent reasonably
requested by the Company, to consult, advise and provide relevant input with
respect to any internal investigation or administrative, regulatory or judicial
proceeding involving matters that were within the scope of Davis’ duties and
responsibilities to the Company and its affiliates during employment with the
Company.
9.Non-Disparagement. Each of Consultant and Davis agrees not to disparage the
Company, any affiliate of the Company and/or any officers, directors, employees,
shareholders and/or agents of the Company or any affiliate of the Company in any
manner intended or reasonably likely to be harmful to them or their business,
business reputation or personal reputation. The Company shall ensure that its
directors and executive officers do not disparage Consultant or Davis in any
manner intended or reasonably likely to be harmful to Consultant’s or Davis’
business or personal reputation.



-4-












LA\4122070.3

--------------------------------------------------------------------------------




10.Representations.
(a)    Consultant represents and warrants that Consultant has no outstanding
agreement, relationship or obligation that is in conflict with any of the
provisions of this Agreement, or that would preclude Consultant from performing
hereunder or complying with the provisions hereof, and further agrees that
Consultant will not enter into any such conflicting agreement or relationship
during the Consulting Period. Consultant agrees to comply with any insider
trading policy, ethics policy and business conduct policy of the Company during
the term of this Agreement. Consultant agrees to not use information received by
Consultant during the term of this Agreement for personal gain or take advantage
of any business opportunities that arise as a result of this Agreement that
might be of interest to the Company. Davis agrees that if Davis makes any
“reportable transactions” under Section 16 of the Exchange Act of 1934, as
amended, Consultant shall immediately notify the Company of such transactions.
(b)    Consultant hereby acknowledges (i) that Consultant has consulted with or
has had the opportunity to consult with independent counsel of Consultant’s own
choice concerning this Agreement, and has been advised to do so by the Company,
and (ii) that Consultant has read and understands this Agreement, is fully aware
of its legal effect, and has entered into it freely based on Consultant’s own
judgment.
11.Independent Contractor. Consultant expressly acknowledges and agrees that, as
of the Transition Date, Consultant is solely an independent contractor and shall
not be construed to be an employee of the Company in any matter under any
circumstances or for any purposes whatsoever. Except as expressly contemplated
by this Agreement, the Company shall not be obligated to (a) pay on the account
of Consultant any unemployment tax or other taxes required under the law to be
paid with respect to employees, (b) withhold any monies from the fees of
Consultant for income tax purposes or (c) provide Consultant with any benefits,
including without limitation health, welfare, pension, retirement, or any kind
of insurance benefits, including workers’ compensation insurance (except as
expressly provided above with respect to COBRA continuation benefits).
Notwithstanding the foregoing, any amounts payable to the Davis in respect of
his service as an employee of the Company prior to the Transition Date shall be
subject to withholding in accordance with applicable law. Consultant
acknowledges and agrees that Consultant is obligated to report as income all
compensation received by Consultant pursuant to this Agreement, and to pay any
applicable income, self-employment and other taxes thereon. Consultant and the
Company hereby acknowledge and agree that this Agreement does not impose any
obligation on the Company to offer employment or membership on the Company’s
Board of Directors to Consultant at any time.
12.Assignment. This Agreement and the rights and duties hereunder are personal
to Consultant and Davis and shall not be assigned, delegated, transferred,
pledged or sold by either Consultant or Davis without the prior written consent
of the Company. Each of Consultant and Davis hereby acknowledges and agrees that
the Company may assign, delegate, transfer, pledge or sell this Agreement and
the rights and duties hereunder (a) to an affiliate of the Company or (b) to any
third party (i) that acquires all or substantially all of the assets of the
Company or (ii) that is the surviving or acquiring corporation in connection
with a merger, consolidation or other acquisition involving the Company. This
Agreement shall inure to the benefit of and be enforceable by the parties
hereto, and their respective heirs, personal representatives, successors and
assigns.
13.Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:



-5-












LA\4122070.3

--------------------------------------------------------------------------------




If to Consultant or Davis: at Consultant’s most recent address on the records of
the Company.
If to the Company:
The New Home Company Inc.
85 Enterprise, Suite 450
Aliso Viejo, CA 92656
Attn: Chief Financial Officer


or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
14.Section 409A. To the extent applicable, this Agreement shall be interpreted
in accordance with Section 409A of the Internal Revenue Code and Department of
Treasury regulations and other interpretive guidance issued thereunder (“Section
409A”). Notwithstanding any provision of this Agreement to the contrary, if the
Company determines that any compensation or benefits payable under this
Agreement may be subject to Section 409A, the Company shall work in good faith
with Consultant and/or Davis to adopt such amendments to this Agreement or adopt
other policies and procedures (including amendments, policies and procedures
with retroactive effect), or take any other actions, that the Company determines
are necessary or appropriate to avoid the imposition of taxes under Section
409A, including without limitation, actions intended to (a) exempt the
compensation and benefits payable under this Agreement from Section 409A, and/or
(b) comply with the requirements of Section 409A; provided, however, that this
Section 14 shall not create an obligation on the part of the Company to adopt
any such amendment, policy or procedure or take any such other action, nor shall
the Company have any liability for failing to do so. Any right to a series of
installment payments pursuant to this Agreement is to be treated as a right to a
series of separate payments. To the extent permitted under Section 409A, any
separate payment or benefit under this Agreement or otherwise shall not be
deemed “nonqualified deferred compensation” subject to Section 409A to the
extent provided in the exceptions in Treasury Regulation Section 1.409A-1(b)(4),
Section 1.409A-1(b)(9) or any other applicable exception or provision of Section
409A.
15.Survival. Section 7 (Confidentiality; Non-Solicitation), Section 8
(Cooperation), Section 9 (Non-Disparagement) and Section 11 (Independent
Contractor) hereof shall survive any termination of this Agreement and shall
continue in effect.
16.Governing Law. Any dispute, controversy, or claim of whatever nature arising
out of or relating to this Agreement or breach thereof shall be governed by and
interpreted under the laws of the State of California, without regard to
conflict of law principles.
17.Entire Agreement; Counterparts. As of the date first set forth above, this
Agreement amends and restates that certain Consulting Agreement entered into on
May 29, 2015 by and between the Company and Davis. Effective as of the
Transition Date, this Agreement, together with the Release and any applicable
equity award agreements, constitutes the complete and final agreement of the
parties and supersede any prior agreements between them, whether written or
oral, with respect to the subject matter hereof. To the extent that any
provision of this Agreement is inconsistent with the terms and conditions of any
stock option or restricted stock unit agreement between Davis and the Company,
this Agreement shall constitute an amendment thereto. Without limiting the
generality of the foregoing, Davis hereby agrees that as of the Transition Date,
the Employment Agreement is hereby terminated and shall be of no further force
or effect, except for Sections 5, 6, 7, 8 and 17 thereof, which shall survive
such termination. No waiver, alteration, or modification of any of the
provisions of this Agreement shall be binding unless in writing and signed by
duly authorized representatives of the parties hereto. This Agreement may be
executed in several counterparts,



-6-












LA\4122070.3

--------------------------------------------------------------------------------




each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.
18.Severability. The invalidity or unenforceability of any provision of this
Agreement, or any terms thereof, shall not affect the validity of this Agreement
as a whole, which shall at all times remain in full force and effect.


[SIGNATURE PAGE FOLLOWS]





-7-












LA\4122070.3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of Consultant and Davis has hereunto set Consultant’s
hand and Davis’ hand, and the Company has caused these presents to be executed
in its name on its behalf, all as of the day and year first above written.




 
 
THE NEW HOME COMPANY INC.,
 
 
a Delaware corporation
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ H. Lawrence Webb
 
 
 
Name: H. Lawrence Webb
 
 
 
Title: Chief Executive Officer







 
 
"CONSULTANT"
 
 
 
 
 
 
 
 
 
 
/s/ Joseph Davis
 
 
Mendocino Group, Inc.
 
 
 
 





 
 
"DAVIS"
 
 
with respect to Sections 1, 3(b), 4, 6(c), 7- 12
 
 
14, 15 and 17
 
 
 
 
 
 
 
/s/ Joseph Davis
 
 
 
 
 








S-1












LA\4122070.3

--------------------------------------------------------------------------------




EXHIBIT A


POTENTIAL CONSULTING SERVICES


◦
Participation in identified partnership meetings, as requested

◦
Attendance at Board of Directors meetings, as requested

◦
Consultation regarding planning and design of master planned communities

◦
Consultation regarding land/project acquisitions

◦
Mentoring of identified Company staff

◦
Participation in identified meetings with Company staff, consultants, land
sellers, investors, and others as requested

◦
Interface with The Irvine Company

◦
Consultation and participation with other Company matters as identified by the
Company’ Chief Executive Officer






A-1












LA\4122070.3

--------------------------------------------------------------------------------




EXHIBIT B
GENERAL RELEASE
For valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the undersigned does hereby release and forever discharge the
“Releasees” hereunder, consisting of The New Home Company, Inc., a Delaware
corporation and each of its partners, subsidiaries, associates, affiliates,
successors, heirs, assigns, agents, directors, officers, employees,
representatives, lawyers, insurers, and all persons acting by, through, under or
in concert with them, or any of them, of and from any and all manner of action
or actions, cause or causes of action, in law or in equity, suits, debts, liens,
contracts, agreements, promises, liability, claims, demands, damages, losses,
costs, attorneys’ fees or expenses, of any nature whatsoever, known or unknown,
fixed or contingent (hereinafter called “Claims”), which the undersigned now has
or may hereafter have against the Releasees, or any of them, by reason of any
matter, cause, or thing whatsoever from the beginning of time to the date
hereof.  The Claims released herein include, without limiting the generality of
the foregoing, any Claims in any way arising out of, based upon, or related to
the employment or termination of employment of the undersigned by the Releasees,
or any of them; any alleged breach of any express or implied contract of
employment; any alleged torts or other alleged legal restrictions on Releasees’
right to terminate the employment of the undersigned; and any alleged violation
of any federal, state or local statute or ordinance including, without
limitation, Title VII of the Civil Rights Act of 1964, the Age Discrimination In
Employment Act, the Americans With Disabilities Act, and the California Fair
Employment and Housing Act. Notwithstanding the foregoing, this Release shall
not operate to release any rights or claims of the undersigned (i) to payments
or benefits under any agreement between the undersigned and the Company
evidencing outstanding stock options or restricted stock unit awards in the
Company held by the undersigned, (ii) to accrued or vested benefits the
undersigned may have, if any, as of the date hereof under any applicable plan,
policy, practice, program, contract or agreement with the Company, (iii) to
indemnification and/or advancement of expenses pursuant to the Employment
Agreement, dated as of January 30, 2014, between The New Home Company Inc. and
the undersigned or (iv) to bring to the attention of the Equal Employment
Opportunity or California Department of Fair Employment and Housing claims of
discrimination, harassment or retaliation; provided, however, that the
undersigned does release the undersigned’s right to secure damages for any
alleged discriminatory, harassing or retaliatory treatment.
THE UNDERSIGNED ACKNOWLEDGES THAT HE HAS BEEN ADVISED BY LEGAL COUNSEL AND IS
FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH
PROVIDES AS FOLLOWS:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
THE UNDERSIGNED, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY
RIGHTS HE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.
IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, THE
UNDERSIGNED IS HEREBY ADVISED AS FOLLOWS:



B-1












LA\4122070.3

--------------------------------------------------------------------------------




(A)    HE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS RELEASE;
(B)    HE HAS TWENTY-ONE (21) DAYS TO CONSIDER THIS RELEASE BEFORE SIGNING IT;
AND
(C)    HE HAS SEVEN (7) DAYS AFTER SIGNING THIS RELEASE TO REVOKE THIS RELEASE,
AND THIS RELEASE WILL BECOME EFFECTIVE UPON THE EXPIRATION OF THAT REVOCATION
PERIOD.
The undersigned represents and warrants that there has been no assignment or
other transfer of any interest in any Claim which he may have against Releasees,
or any of them, and the undersigned agrees to indemnify and hold Releasees, and
each of them, harmless from any liability, Claims, demands, damages, costs,
expenses and attorneys’ fees incurred by Releasees, or any of them, as the
result of any such assignment or transfer or any rights or Claims under any such
assignment or transfer.  It is the intention of the parties that this indemnity
does not require payment as a condition precedent to recovery by the Releasees
against the undersigned under this indemnity.
The undersigned agrees that if he hereafter commences any suit arising out of,
based upon, or relating to any of the Claims released hereunder or in any manner
asserts against Releasees, or any of them, any of the Claims released hereunder,
then the undersigned agrees to pay to Releasees, and each of them, in addition
to any other damages caused to Releasees thereby, all attorneys’ fees incurred
by Releasees in defending or otherwise responding to said suit or Claim.
The undersigned further understands and agrees that neither the payment of any
sum of money nor the execution of this Release shall constitute or be construed
as an admission of any liability whatsoever by the Releasees, or any of them,
who have consistently taken the position that they have no liability whatsoever
to the undersigned.
IN WITNESS WHEREOF, the undersigned has executed this Release this ____ day of
___________, 2015.
 
 
 
 
 
 
Joseph Davis
 
 
 






B-2












LA\4122070.3